DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 30 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 3 of claim 15, the list of possible alternative appears to end with a comma.  Examiner suggest replacing the comma after “melanoma” with a semi-colon in order to conform to best practices and maintain clarity.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  In lines 2-3 of claim 19, the limitation “a state of (micro-)vascular health” appears to be in an alternative form, although it is unclear.  Examiner suggest amending the claim to recite -- a state of vascular or micro-vascular health -- in order to ensure clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims appear to recite using an extracted “at least one MC variable” without describing how to extract said variable.  The only further description found in the specification of the variables claimed lead to a basic description. For a non-limiting example, claim 2 in lines 6-7, recite “an identification of at least one type of vessel” and the only further description of how to perform this identification in the specification appears to be ¶ [0071] and ¶ [0092] which are reproduced below:
[0071]   In alternative examples of the IVM device, other microscopic modalities may be incorporated into the IVM device in order to enhance the imaging capacity of the IVM device to identify sub-cellular structures (e.g., endothelial glycocalyx, cell to cell junctions, mitochondria, nuclei) and platelets, as well identification of the type of blood cells present in the microcirculation. Furthermore, in some examples, it is envisaged that the IVM device may be used to observe microorganisms, such as viruses, parasites and bacteria. Furthermore, in some examples, it is envisaged that the IVM device may be adapted such that spectroscopy may be used, for example to allow composition of cells to be determinants, such as an amount of collagen in cells obtained by polarization spectroscopy and the redox state of the mitochondria obtained by NADH fluorescence. Additionally, in some examples, it is envisaged that the IVM device may be configured to analysing more than just a single instance in time, in that it may be configured to also analyse changes occurring over time, in order to identify progress of health or disease or response to therapy.
[0092]   The microcirculatory variables derived from the various MC techniques discussed can be derived using conventional analysis or derived using Al methodologies. These MC  
functional parameters will be then used as a learning set for Al to evaluate the various example embodiments described herein. MC functional parameters which will be used as input variables Al learning set will include but not limited to: Microcirculatory hemodynamic values: capillary, venue and arteriolar blood flow and capillary blood volume and haematocrit (see reference [11]), identification of types of vessels (e.g. capillaries, capillary loops, arterioles, venuess, Proportion of perfused vessel density or functional capillary density (PVD [mm/mm2]. FCD (density of functional capillaries where flowing red blood cells (RBC) carrying oxygen are measured}; Vessel diameters (VD [pm]); RBC velocity (RBCv [pm /sec] or arbitrary units such as obtained from Laser Speckle Imaging; Leucocyte velocity (pm /sec) and number; proportion of perfused vessels (PPV [%]); Microvascular flow index; Flow heterogeneity (MFlhet (see reference [11]) or MC expressed as a function of a histogram of MC variables); Rolling and sticking leukocytes (pm/sec), number of leucocytes, microcirculatory RBC Hb saturation, capillary tube and discharge haematocrit. In some examples, the metric describing the number and/or density of functionally flowing red blood cell in a field of view may be referred to as the parameter tissue red blood cell perfusion (tRBCp), and can be calculated using MicroTools or the IVM device and is used as target value for resuscitation following a state of shock. In some examples, a microcirculatory functional parameter can be measured in steady state, but also as a result of a challenge. 
These challenges can identify the reserve microcirculation which can be therapeutically targeted for recruitment with the aim of improving the capacity of the tissues to extract oxygen from the capillaries due to the shorter diffusion distances. Such challenges to the microcirculation include the administration either topically or systemically of a vasodilator such as nitro glycerine or other challenges such as a metabolic challenge (a meal), blood transfusion and exercise.

Another such non-limiting example is in claim 3, lines 6-7 which recite “a quality of the at least one IVM image sequence of a human organ surface or sublingual microcirculation”, however, there appears to be no disclosure in the specification of how the quality is determined.  The only further disclosure being ¶ [0125], [0132], [0139], [0158], and [0238].  None of which appear to disclose how the quality is determined, only that it is.

Another such non-limiting example is in claim 4, line 5, which recites “identify... a quantification of… one or more fractal dimension”.  There appears to be no disclosure of how this is accomplished other than it is.

Another such non-limiting example is in claim 5, line 3, which recites “a functional state of mitochondria”, however, there appears to be no disclosure of how this is performed. 
It is unclear to the Examiner if Applicant has disclosed the knowledge necessary to perform the inventive concept of inputting medical imagery into a processor and the processor outputting a diagnosis and prognosis.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation requiring at least one of a variety of options, but not all options, and the claim from which it depends (Claim 5) also recites requiring a specific variety from the optional list which is the narrower statement of the range/limitation.  Similarly, Claims 8, 10, 15, and 17 depend from Claim 7 which required at least one of a variety of options, but not all options, and themselves require a specific variety.  Claims 9The claim(s) are considered indefinite because there is a question or doubt as to whether 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing a medical evaluation based on imagery which is a mental process.  A medically trained professional could receive an image of human microcirculation of an organ surface (broadly, an image of a human with skin) and extract a variable (they’re bleeding) and identify an underlying cause (skin laceration) or disease (leprosy), etc. and output their prognosis. This judicial exception is not integrated into a practical application because using a computer to perform medical evaluation and prognosis is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP §2106.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castro-Gonzalez et al. (US 2019/0139221 A1) (hereinafter referred to as “Castro”).

Regarding Claims 1 and 21, Castro discloses an intelligent vital microscopy, IVM, device comprising: a receiver configured to receive at least one IVM image of a human microcirculation, MC, of an organ surface [Castro: ¶ [0249]: Overall, these findings suggest that flowing gaps in capillaries could provide a basis for a new method to measure WBC counts non-invasively.  Systems, apparatus, and methods described herein use nailfold capillaries that are superficial (e.g., about 50 .mu.m to about 100 .mu.m deep), have diameters comparable to WBC size, and run substantially parallel to the skin surface, and can thus be visualized non-invasively with simple, affordable optical equipment]; a learning processor [Castro: ¶ [0216]: In some embodiments, the method 3000 further includes receiving a set of training images associated with nailfold portions of a set of training users.  The method 3000 can further include generating, via supervised learning, an event count threshold based on the set of training images.  The method 3000 can further include classifying the user to a first user type of a set of user types based on the event count and the event count threshold, at least one user type of the set of user types associated with a diagnosis of neutropenia.  The method 3000 can further include transmitting an indication of the first user type to the user (e.g., via an interface of the system 2300, of the device] coupled to the receiver and configured to: process the at least one IVM image and extract at least one MC variable therefrom [Castro: ¶ [0302]; [0283]; and [0296]: The counts obtained from all three independent raters allowed the determination of joint rating properties, i.e., whether one single expert, or whether two or more experts agreed on the same event being observed.  By convention, it is assumed that at least R raters have jointly marked a given event if the average mark times from at least R raters lie within at most ten frames (1/6 seconds) from each other, which is substantially smaller than expected event rates in capillary videos (see FIG. 46 below).  Exact spatial overlay of the labels is not required.  A specific case of interest is majority rater agreement, for which R is equal or greater than 2 in this setting, which yields validated events.  Counts were then performed accordingly, i.e., summing events from every capillary video accordingly], and identify from the extracted at least one MC variable of the at least one IVM image at least one of: an underlying cause for an observed abnormality, an intervention, a disease state, a disease diagnosis, a medical state of the human; a presence of a pathogen [Castro: ¶ [0077]: Non-invasive WBC count techniques that exploit the optical properties of WBCs may be used to observe the WBCs as gaps in nailfold capillaries, retinal capillaries, or moving particles in oral mucosa capillaries.  However, specialized and/or non-portable devices (e.g., adaptive optics and confocal microscopy) may be required to derive WBC counts.  Optical devices referred to as capillaroscopes may be used to acquire optical images of the morphology of nailfold capillaries and diagnose rheumatological diseases; however, the acquired images require time-consuming analysis by trained human reviewers]; and an output coupled to the learning processor and configured to output the identification [Castro: ¶ [0172]: The compute device 2340 includes at least a controller 2350 and a memory 2360.  FIG. 23 also illustrates a database 2370, although it will be understood that, in some embodiments, the database 2370 and the memory 2360 can be a common data store.  In some embodiments, the database 2370 constitutes one or more databases.  Further, in other embodiments (not shown), at least one database can be external to the device 2340 and/or the system 2300.  The compute device 2340 can also include one or more input/output (I/O) interfaces (not shown), implemented in software and/or hardware, for other components of the system 2300, and/or external to the system 2300, to interact with the device].

Regarding Claim 2, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Castro discloses wherein the identified extracted at least one MC variable comprises at least one of: a quantification of a morphological parameter of the MC, at least one functional parameter of the MC [Castro: ¶ [0296]], and the identified at least one functional parameter of the MC comprises at least one of: functional capillary density, FCD, tissue red blood cell perfusion, tRBCp; total vessel density, TVD; MC hemodynamic values; capillary [Castro: ¶ [0078]-[0079]]; a venule; arteriolar blood flow and velocity; blood volume; an identification of at least one type of vessel; a proportion of perfused vessel density, PVD; a proportion of FCD of flowing red blood cells, RBC, that carry oxygen; a vessel diameter, VD; a 

Regarding Claim 3, Castro discloses all the limitations of Claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Castro discloses wherein the at least one functional parameter is one of: measured in steady state or as a result of a challenge, where the challenge is one of: metabolic, vasodilator, blood transfusion, exercise [Castro: FIG. 20], focus quality [Castro: ¶ [0182]], depth of focus, image movement and content of microcirculatory structures [Castro: Title]; is output as feedback to a user as one or more of: a quality of the at least one IVM image sequence of a human organ surface or sublingual microcirculation [Castro: ¶ [0215]], a classification of identified MC abnormality [Castro: ¶ [0041]], an origin of a cause of the identified MC abnormality, a recommended therapeutic strategy to normalize the MC abnormalities and resolve a disease state.

Regarding Claim 4, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Castro discloses wherein the identified extracted at least one MC variable comprises at least one of: a quantification of a morphological parameter of the MC, at least one functional parameter of the MC [Castro: ¶ [0296]], and the identified at least one morphological 

Regarding Claim 5, Castro discloses all the limitations of Claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Castro discloses wherein the functional microcirculatory structure comprises at least one of: sputum glands, orifices, vessel loops, rectal crypts, cell to cell junctions, one or more cell dimensions, a functional state of mitochondria, properties of nuclei, microcirculatory units related to organ function [Castro: ¶ [0080]], intestinal villi, renal tubular structures, liver lobule, alveoli, glycocalyx dimensions.

Regarding Claim 6, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Castro discloses wherein the identified extracted at least one MC variable comprises at least one of: a portion or an entirety of properties and structure of a trained neuronal network, incorporated in the IVM device and trained for outputting one or more of: (i) a quality of the at least one IVM image sequence of a human organ surface or sublingual microcirculation [Castro: ¶ [0203]; and ¶ [0215]], (ii) a classification of identified MC abnormality [Castro: ¶ [0041]], (iii) an origin of a cause of the identified MC abnormality, (iv) a recommended therapeutic strategy to normalize the identified MC abnormality and resolve a disease state.

Regarding Claim 7, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Castro: ¶ [0216]], inflammation [Castro: ¶ [0350]], wound surface or type of pathology; at least one of: a type of disease, inflammation or type of pathology and an amount of therapy arranged to provide a therapeutic effect to the human of the IVM image sequence in response to the identified type of disease, inflammation or type of pathology; a change overtime, in at least one of: an identified disease type, an amount of therapy arranged to provide a therapeutic effect to the human of the IVM image sequence; a type of shock a patient is suffering from and identify at least one of: a resuscitation strategy based on a type of fluid, vasopressor agent or blood, a futility of resuscitation, an area of the MC that requires resuscitating; a target for titration of intravenous fluids, vasopressor agent and blood; and an early detection of at least one of: cancer, osteo-radio necrosis decubitus, peripheral vascular disease.

Regarding Claim 8, Castro discloses all the limitations of Claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Castro discloses wherein the identified types of pathology comprises detecting a presence of at least one of: an abnormal number or abnormal flow of blood cells [Castro: ¶ [0248]]; anaemia; leucocytes; abnormal tumour cells; abnormal sickle cells; parasites, viruses, bacteria or detecting a presence of abnormal sickle cells and evaluate and output an efficacy of administered therapy to treat the pathology.

Regarding Claim 9, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Castro: ¶ [0077]], infection to indicate leukaemia of the human; a development of dementia and Alzheimer; identify impending complications during surgery and provide advice preceding the occurrence of a complication; identify a presence of brain disease by examination of conjuctive or retinal microcirculation; identify a presence and/or origin of tropical disease; identify a presence and action of a pathoge.

Regarding Claim 10, Castro discloses all the limitations of Claim 7, and is analyzed as previously discussed with respect to that claim.
[Castro: ¶ [0245] – [0250]].

Regarding Claim 19, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Castro: ¶ [0272]].

Regarding Claim 20, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Castro discloses further comprising an Al based communication circuit configured to communicate with a remote Al controlled cloud base dataset [Castro: ¶ [0166]], wherein the Al based communication circuit is configured to perform at least one of: a search on the remote Al controlled cloud base dataset; a request of at least one further input MC variable to supplement the MC variable of the at least one IVM image sequence and perform an in depth diagnosis of a condition of the patient compare an identified at least one of: an intervention, a disease state, a disease diagnosis, a medical state of the human, with data stored in the remote Al controlled cloud base dataset to determine a cause of an identified disease and advice for a therapeutic option [Castro: ¶ [0304]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Badawi et al. (US 2020/0176114 A1) .

Regarding Claim 11, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Castro discloses wherein the learning processor comprises a trained two- dimensional convolutional neuronal network, trained using at least IVM image sequences of healthy or diseased humans, recorded either before or after local vasodilation [Castro: ¶ [0212]].
Castro may not explicitly disclose which creates a prediction model, wherein the prediction model is arranged to identify a need for a resuscitation procedure.
However, Badawi discloses which creates a prediction model, wherein the prediction model is arranged to identify a need for a resuscitation procedure [Badawi: ¶ [0037]: In some embodiments, model component 24 is configured to provide the patient information to the prediction model.  As described above, the patient information comprises information related to initial vital signs of patients, treatments provided to the patients with the respective initial vital signs, respective vital signs resulting from the treatments (e.g., the features (vital signs, clinically relevant interventions and/or events) and outcomes (stable, unstable, unknown)), and/or other information.  In some embodiments, the prediction model is a logistic regression model and/or other models.  The patient information is provided to the prediction model to train the prediction model for generating predictions related to a need for clinical intervention for individual patients and/or for other purposes.  In some embodiments, model component 24 is configured such that the logistical regression model (or other statistical model) is trained and validated using cross-validation and/or other techniques.  In some embodiments, model component 24 is configured such that the predictive model is designed with a set of features specifically used due to their clinically relevant distinctions.  For example, a decreasing blood pressure will likely indicate a higher risk for need of fluid resuscitation if the patient has a low blood pressure, rather than a high blood pressure.  The predictive model is designed to account for these clinically meaningful groups by creating unique coefficients for a wide variety of clinical combinations.  In some embodiments, system 10 is designed to be configurable so new groups and/or new weights can be introduced as models evolve.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine learned model of Badawi with the learning processor of Castro in order to improve accuracy and utility.

Regarding Claim 13, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.

However, Badawi discloses configured to be used in surgery, wherein the learning processor is configured to perform at least one of: analyse an MC of an organ to be transplanted [Badawi: ¶ [0018]; and ¶ [0045]].

Regarding Claim 18, Castro discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.

However, Badawi discloses wherein the learning processor being configured to identify from the extracted at least one MC variable of the at least one IVM image a disease diagnosis or an intervention during cardiac surgery comprises at least one of: identify a need for an ablation; identify a placing of at least one stent; output a recommendation for carrying out an intervention output a recommendation for a surgical placement of cardiac surgical materials or treatment, output a recommendation for a bridge to treat a procedure or support device [Badawi: ¶ [0045]]; identify an anaesthesiological procedure; identify a parameters related to a cardiopulmonary bypass, CPB, pump to be used during cardiac surgery.

Claims 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claims 1 and 7 above, and further in view of Peterson et al. (US 2019/0005195 A1).

Regarding Claim 12, Castro disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.

However, Peterson discloses wherein the learning processor being configured to identified a medical state of the human comprises the learning processor being configured to: [Peterson: ¶ [0066]: At block 1104, machine- and human-based diagnosis is leveraged to improve the patient digital twin 130.  For example, healthcare software applications, medical big data, neural networks, other machine learning and/or artificial intelligence, etc., can be leveraged to diagnose, identify issue(s), propose solution(s) (e.g., medication, diagnosis, treatment, etc.) with respect to the digital twin 130.  In certain examples, a remote human specialist can be consulted.  The clinician can see results of the patient digital twin 130 and machine-based analysis and provide a final diagnosis and next steps for the patient 110, for example; wherein the individual diagnoses and treatment would be found without undo experimentation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the diagnosis and treatment system of Peterson with the diagnosis system of Peterson in order to improve the utility.	

Regarding Claim 14, Castro disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Castro may not explicitly disclose wherein the learning processor is configured to analyse an MC of at least one patient prior to surgery and perform at least one of: and output an identification for implantation of an organ support device to be planted internally; analyse an MC of at least one patient and evaluate how long an organ has been ischemic in a non-heart beating donor and an identification of a usability of organs harvested from non-heart beating donors; analyse an MC of at least one patient and output an identification following attaching at least one of: a cardiac assist device, a renal assist device, a recommendation to adjust a cardiac assist device parameter or cardiopulmonary bypass device parameter, a recommendation to adjust a renal assist device or haemodialysis parameter, an adjuvant therapy to be used when applying a cardiac assist device or renal assist device; analyse an MC of at least one patient and determine therefrom a sublingual or organ surface to be used as an anaesthesia tool and evaluate and output a depth of anaesthesia and an indication of a need for hemodynamic support.
[Peterson: ¶ [0109]], a recommendation to adjust a cardiac assist device parameter or cardiopulmonary bypass device parameter, a recommendation to adjust a renal assist device or haemodialysis parameter, an adjuvant therapy to be used when applying a cardiac assist device or renal assist device; analyse an MC of at least one patient and determine therefrom a sublingual or organ surface to be used as an anaesthesia tool and evaluate and output a depth of anaesthesia and an indication of a need for hemodynamic support.

Regarding Claim 17, Castro disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.
Castro may not explicitly disclose wherein the learning processor configured to analyse a nature of wounds of at least one of: a burns, decubitus, surgical, trauma, venous ulcers, radiotherapy, dermatological disorders, melanoma, wherein the learning processor is configured to: evaluate a severity of a patient's wounds based on the analysis and, in response thereto: identify a wound healing of scar formation; and output a recommended fluid resuscitation strategy that reduces edema formation, medication to promote wound healing and reduces scar formation or cure dermatological disorders.
[Peterson: ¶ [0190]: FIG. 31 shows an example list or set of post-op follow-up patients and associated tasks.  Through the example interface of FIG. 31, a user can sort (e.g., by name, surgical date, surgery type, etc.) to identify patients with associated status (e.g., updated, pending, missed, etc.) and an indication of surgery (e.g., partial menisectomy, etc.) and surgeon.  Issues such as pain, mobility, nausea, wound, nutrition, etc., can be shown and an icon, color, alphanumeric value, etc., can indicate a severity of such issue(s), for example.  FIG. 32 illustrates an example post-op follow-up interface for a certain set of patients.  A list of patients is shown on the left (e.g., organized according to follow-up status, name, etc.), and the right portion of the interface provides further detail regarding a selected patient.  As shown in the example of FIG. 32, conditions experienced (e.g., pain, mobility, nausea, wound, nutrition, evacuation, etc.) can be rated or ranked (e.g., by alphanumeric value, graphical indication, etc.) at one or more times (e.g., at 24 hours, 3 days, 5 days, 7 days, 10 days, etc.).  Follow-up and task completed information can also be provided via the interface, for example.  A current indication of conditions/issues, such as pain, mobility, nausea, wound, nutrition, evacuation, and/or other comments, can be provided via the interface in addition to the time-based aggregate information, for example, and a progression of intensity values for each condition/issue can also be graphically displayed over time, for example].

Regarding Claim 17, Castro disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.
Castro may not explicitly disclose  wherein the learning processor configured to identify a type of shock that the human is suffering from comprises one of: determining a presence of loss of hemodynamic coherence and outputting a type and dose of therapeutic drugs for resuscitation comprising one or more of: fluids, blood products, vasopressor agents, vasodilators, antibiotics, or anti-inflammatories based on a differential diagnosis of the type of detected shock; determining a presence of a lack of tissue perfusion and outputting a resuscitation strategy in response to a determined septic or shock condition of the human.
However, Peterson discloses  wherein the learning processor configured to identify a type of shock that the human is suffering from comprises one of: determining a presence of loss of hemodynamic coherence and outputting a type and dose of therapeutic drugs for resuscitation comprising one or more of: fluids [Peterson: ¶ [0105]], blood products, vasopressor agents, vasodilators, antibiotics, or anti-inflammatories based on a differential diagnosis of the type of detected shock; determining a presence of a lack of tissue perfusion and outputting a resuscitation strategy in response to a determined septic or shock condition of the human.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Rousso et al. (US 7872235 B2).

Regarding Claim 16, Castro disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Castro may not explicitly disclose wherein the learning processor configured to identify from the extracted at least one MC variable of the at least one IVM image sequence an intervention, the learning processor being configured to analyse the extracted at least one MC variable of the at least one IVM image sequence during use of one of: a dialysis device and react to a change occurring during dialysis treatment and output a clinical decision based thereon; a haemodialysis device and react to a detected change in an analysed progress of haemodialysis and adjust at least one parameter in the haemodialysis device in response thereto.
However, Rousso discloses wherein the learning processor configured to identify from the extracted at least one MC variable of the at least one IVM image sequence an intervention, the learning processor being configured to analyse the extracted at least one MC variable of the at least one IVM image sequence during use of one of: a dialysis device and react to a change occurring during dialysis treatment and output a clinical decision based thereon; a haemodialysis device and react to a detected change in an analysed progress of haemodialysis and adjust at least one parameter in the haemodialysis device in response thereto [Rousso: Col. 59, ll. 24-49: 38.  Kidney--renal function (111-In-DTPA and Tc99m-MAG3) protocol: this protocol is used for assessment of filtration and tubular secretion, perfusion and secretion described by quantitative parameters (ml/min/gr), and parametric quantitation.  A patient is injected with up to about 1 mCi of 111-In-DTPA and 10 mCi of Tc-MAG3, with the camera running, and imaging is begun immediately.  Imaging is taken for a time of up to 10 minutes, with an energy window of between 3 and 15%.  This protocol enables the study of fluid flow, rate of tracer uptake (passive or active), tracer accumulation and redistribution, tracer metabolism, and secretion and/or washout (active or passive) of tracer/metabolites.  39.  Kidney--renal function (111-In-DTPA and Hippuran I-123) protocol: this protocol is used for assessment of filtration and tubular secretion, under rest or stress conditions.  The perfusion is described by quantitative parameters (ml/min/gr) and parametric quantitation.  The patient is injected with up to 1 mCi of 111-In-DTPA and up to 1 mCi of Hippuran I-123, with the camera running, and imaging is begun immediately.  Imaging is taken for a time of up to 15 minutes, with an energy window of between 3 and 15%.  This protocol enables the study of fluid flow, rate of tracer uptake (passive or active), tracer accumulation and redistribution, tracer metabolism, and secretion and/or washout (active or passive) of tracer/metabolites]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the kidney medical determination system of Rousso with the diagnosis system of Castro in order to increase its accuracy and utility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482